Appellate Case: 21-5052     Document: 010110678927       Date Filed: 05/03/2022      Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                          May 3, 2022

                                                                          Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                           Clerk of Court
                          _________________________________

  IRA LEE WILKINS,

        Plaintiff - Appellant,

  v.                                                          No. 21-5052

  CITY OF TULSA, OKLAHOMA;
  OFFICER WILL MORTENSON;
  OFFICER ANGELA EMBERTON;
  OFFICER EDEL RANGEL,

        Defendants - Appellees.
                       _________________________________

                      Appeal from the United States District Court
                        for the Northern District of Oklahoma
                         (D.C. No. 4:19-CV-00069-TCK-JFJ)
                        _________________________________

 Robert M. Blakemore (Daniel Smolen with him on the briefs) Smolen & Roytman, Tulsa,
 Oklahoma, for Plaintiff - Appellant.

 T. Michelle McGrew (Kristina L. Gray with her on the brief) City of Tulsa, Tulsa,
 Oklahoma for Defendants - Appellees.
                      _________________________________

 Before MATHESON, EBEL, and BACHARACH, Circuit Judges.
                   _________________________________

 MATHESON, Circuit Judge.
                    _________________________________

       Three Tulsa police officers, dispatched late at night to a parking lot, found Ira

 Lee Wilkins asleep in the driver’s seat of a running vehicle. They smelled alcohol on
Appellate Case: 21-5052    Document: 010110678927       Date Filed: 05/03/2022       Page: 2



 his person, ordered him out of his car, and eventually forced him to the ground,

 where they pepper sprayed him.

       Mr. Wilkins sued the officers under 42 U.S.C. § 1983, alleging they used

 excessive force in violation of the Fourth Amendment. He also named the City of

 Tulsa (the “City”). The district court granted summary judgment to the officers,

 concluding they were entitled to qualified immunity because they did not use

 excessive force. Having found no constitutional violation, the court granted

 summary judgment to the City. Mr. Wilkins now appeals.

       Exercising jurisdiction under 28 U.S.C. § 1291, we reverse. A reasonable jury

 could find that the officers’ use of pepper spray was excessive force. Under such a

 finding, the officers violated clearly established Fourth Amendment law. We remand

 for further proceedings, including consideration of the municipal liability claim

 against the City.

                                  I. BACKGROUND

                                  A. Factual History

       We draw the following facts from the parties’ statements of undisputed facts,

 video evidence, the officers’ deposition testimony, and Mr. Wilkins’s

 declaration.1 On review of summary judgment, we view the facts in the light most


       1
         Appellees argue that Mr. Wilkins’s declaration fails to satisfy Federal Rule of
 Civil Procedure 56(c)(4) because it is unsworn and does not state that it is based on
 his personal knowledge or that he is competent to testify. Aplee. Br. at 18-19. That
 argument fails. Mr. Wilkins’s declaration satisfies 28 U.S.C. § 1746 because it is
 signed, dated, and made under penalty of perjury. See Fed. R. Civ. P. 56(c)(4)
 advisory committee’s notes to 2010 Amendments (“28 U.S.C. § 1746 allows a
                                            2
Appellate Case: 21-5052     Document: 010110678927         Date Filed: 05/03/2022     Page: 3



 favorable to the non-moving party, here Mr. Wilkins, and draw reasonable inferences

 in his favor. See Rowell v. Bd. of Cnty. Comm’rs of Muskogee Cnty., Okla., 978 F.3d

 1165, 1171 (10th Cir. 2020). But when a “videotape quite clearly contradicts the

 version of the story told by [the non-moving party],” we cannot “adopt that version

 of the facts.” Scott v. Harris, 550 U.S. 372, 378, 380 (2007); see also Emmett v.

 Armstrong, 973 F.3d 1127, 1131 (10th Cir. 2020) (“[W]e will accept the version of

 the facts portrayed in the video, but only to the extent that it ‘blatantly contradict[s]’

 the plaintiff’s version of events.” (quoting Scott, 550 U.S. at 380)).

    Initial Encounter with Mr. Wilkins

        The Tulsa Police Department employed Will Mortensen,2 Angela Emberton,

 and Edel Rangel as police officers. Mr. Mortensen was an Officer-in-Training

 assigned to Officer Rangel, his Field Training Officer. On February 5, 2017, at

 approximately 12:30 a.m., all three officers were dispatched to a Tulsa car dealership

 parking lot. After arriving, Officer Rangel activated his body camera. Mr. Wilkins




 written unsworn declaration . . . subscribed in proper form as true under penalty of
 perjury to substitute for an affidavit.”). His declaration is based on personal
 knowledge because “his statements exclusively consist of a first-hand narrative.”
 Janny v. Gamez, 8 F.4th 883, 900 (10th Cir. 2021); see also Fed. R. Evid. 602. And
 nothing indicates that Mr. Wilkins is not competent to testify. See Told v. Tig Premier
 Ins. Co., 149 F. App’x 722, 725 (10th Cir. 2005) (unpublished) (competence to testify
 may be inferred from declaration) (cited as instructive under 10th Cir. R. 32.1 and
 Fed. R. App. P. 32.1); see also Fed. R. Evid. 601 (“Every person is competent to be a
 witness unless these rules provide otherwise.”).
        2
         Mr. Mortensen’s last name was misspelled in the district court’s case caption
 and thus is misspelled in this case caption.

                                              3
Appellate Case: 21-5052     Document: 010110678927       Date Filed: 05/03/2022    Page: 4



 was asleep in the driver’s seat of his vehicle. The vehicle was running, and the radio

 was playing loudly. Rangel BodyCam Footage, pt. 1 at 0:53-1:14.

         The officers testified that they smelled alcohol on Mr. Wilkins’s person, Aplt.

 App., Vol. I at 130-32, 151, 159, 162, but Mr. Wilkins stated that he “had not

 consumed any alcohol,” Aplt. App., Vol. II at 285 ¶ 2. 3 Officer Mortensen believed

 Mr. Wilkins was committing the crime of actual physical control of a vehicle while

 intoxicated and ordered him to exit the vehicle. See Okla. Stat. tit. 47, § 11-902(A);

 Aplt. App., Vol. II at 314-15; Rangel BodyCam Footage, pt. 1 at 1:04-08. Mr.

 Wilkins complied, and Officer Mortensen handcuffed Mr. Wilkins’s arms behind his

 back.

    The Search and Takedown of Mr. Wilkins

         Officer Mortensen began to search Mr. Wilkins. He and Officer Emberton

 stood on each side of Mr. Wilkins, with his back turned to them. Rangel BodyCam

 Footage, pt. 1 at 2:16-3:58. About one minute into the search, Officer Mortensen

 forced Mr. Wilkins against the vehicle. Id. at 3:30. Mr. Wilkins asked what he was

 doing, id. at 3:28-31, and asked why he was “bending [his] wrists,” id. at 3:32-34.

 Officer Mortensen laughed and said, “I’m going to bend a lot more if you keep acting

 like that.” Id. at 3:34-38. Officers Emberton and Mortensen contend that while he



         3
         Officers Rangel and Mortensen testified that they observed an empty liquor
 bottle on the floorboard of Mr. Wilkins’s vehicle. Aplt. App., Vol. I at 131-32, 145,
 153. Mr. Wilkins stated that there was no bottle. Aplt. App., Vol. II at 285 ¶¶ 2, 3.
 No bottle is visible in the video.

                                             4
Appellate Case: 21-5052    Document: 010110678927        Date Filed: 05/03/2022     Page: 5



 was standing and handcuffed, Mr. Wilkins “grabbed [Officer Mortensen’s] hand.”

 Aplt. App., Vol. I at 170; id. at 162. Mr. Wilkins disputes “forcefully grab[bing] any

 officer’s hand during the incident.” Aplt. App., Vol. II at 285 ¶ 6. We resolve this

 factual dispute in Mr. Wilkins’s favor. See Est. of Taylor v. Salt Lake City, 16 F.4th

 744, 756 (10th Cir. 2021) (“[A]ll disputed facts must be resolved in favor of the party

 resisting summary judgment.” (quotations omitted)).

       Mr. Wilkins then leaned against the car. Rangel BodyCam Footage, pt. 1 at

 3:38. Officer Mortensen grabbed his upper body and said, “Quit flexing up on me.”

 Id. at 3:48-55. At this point, Officer Mortensen and Officer Emberton held Mr.

 Wilkins’s upper arms. Id. at 3:54-4:02. Officer Rangel testified that he “could see

 the two officers . . . about to lose physical control of Ira Wilkins.” Aplt. App., Vol.

 II at 299. All three officers forced Mr. Wilkins to the ground. Rangel BodyCam

 Footage, pt. 1 at 3:59-4:06.

    On the Ground after the Takedown

       Following the takedown, Mr. Wilkins was facedown on his stomach. Id. at

 4:07. Officer Emberton testified that the officers were “on him” and that she held his

 legs. Aplt. App., Vol. II at 343, 338-40. Mr. Wilkins said, “Okay, man. [Inaudible.]

 I’m not doing nothing to you. Please, man.” Rangel BodyCam Footage, pt. 1 at

 4:13-17. Mr. Wilkins repeatedly said, “Please, man,” and told the officers, “You’re

 breaking my f---ing wrists.” Id. at 4:17-32. The officers contend that Mr. Wilkins

 continued to resist, attempted to stand, and grabbed Officer Mortensen’s hand. Aplt.

 App., Vol. I at 154, 167, 170. Mr. Wilkins denies resisting and grabbing Officer

                                             5
Appellate Case: 21-5052    Document: 010110678927        Date Filed: 05/03/2022     Page: 6



 Mortensen’s hand. Aplt. App., Vol. II at 285 ¶¶ 5, 6. Again, we resolve these factual

 disputes in Mr. Wilkins’s favor.

       Approximately 30 seconds after the officers forced Mr. Wilkins to the ground,

 Officer Rangel instructed Officer Mortensen to use pepper spray on Mr. Wilkins.4

 Rangel BodyCam Footage, pt. 1 at 4:34-39. Without warning, Officer Mortensen

 sprayed pepper spray in Mr. Wilkins’s face and stopped when Officer Rangel said,

 “That’s enough.” Id. at 4:43-45. Officer Mortensen then continued searching Mr.

 Wilkins. Id. at 5:18-44. Officer Rangel told Mr. Wilkins to “quit moving” and

 repeatedly asked, “You [want to] get some more spray?” Id. at 5:26-37. Officer

 Mortensen completed the search.

       Mr. Wilkins was charged with assault and battery upon a police officer, actual

 physical control of a vehicle while intoxicated, and resisting arrest. All charges were

 later dismissed.

                                 B. Procedural History

       Mr. Wilkins filed his § 1983 complaint in the United States District Court for

 the Northern District of Oklahoma. He claimed the officers used excessive force in

 violation of the Fourth Amendment when they forced him to the ground, sat on top of

 him, and pepper sprayed him. Mr. Wilkins also sued the City, alleging an affirmative



       4
          The parties refer in their briefs to oleoresin capsicum, the principal chemical
 agent in pepper spray, which “caus[es] both pain at the point of impact and irritation
 of the targeted individual’s eyes and breathing passages.” Fogarty v. Gallegos, 523
 F.3d 1147, 1152 n.4 (10th Cir. 2008).

                                             6
Appellate Case: 21-5052     Document: 010110678927        Date Filed: 05/03/2022     Page: 7



 link between the deprivation of his constitutional rights and Tulsa Police Department

 policies, practices, and/or customs.

        Defendants moved for summary judgment. The officers invoked qualified

 immunity, arguing they did not violate Mr. Wilkins’s Fourth Amendment rights and

 that his rights were not clearly established. The City argued that without a

 constitutional violation, it could not be liable and that any alleged violation was not

 the result of a City policy or custom. In his opposition to summary judgment, Mr.

 Wilkins clarified his municipal liability claim, alleging that the City (1) failed to train

 its employees and (2) ratified the officers’ unconstitutional conduct. Aplt. App., Vol.

 II at 280.

        The district court granted summary judgment for all Defendants. It held that

 the officers were entitled to qualified immunity because they did not use excessive

 force. The court determined the officers’ takedown of Mr. Wilkins was

 reasonable “in light of [his] failure to heed the officers’ commands that he stop

 flexing and moving around.” Id. at 448. It further concluded that the use of pepper

 spray was reasonable due to Mr. Wilkins’s “continued movement and resistance” on

 the ground. Id. at 448-49. The court did not address whether the law was clearly

 established. It granted summary judgment for the City on the municipal liability

 claim because there was no constitutional violation.

                                    II. DISCUSSION

        “We review a district court’s grant of summary judgment de novo, applying

 the same legal standard as the district court.” Rowell, 978 F.3d at 1170 (quotations

                                             7
Appellate Case: 21-5052     Document: 010110678927         Date Filed: 05/03/2022       Page: 8



 omitted). “The court shall grant summary judgment if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a). “When applying this standard, we review the

 evidence and draw reasonable inferences therefrom in the light most favorable to the

 nonmoving party.” Brewer v. City of Albuquerque, 18 F.4th 1205, 1216 (10th Cir.

 2021) (quotations omitted). We conduct our review “from the perspective of the

 district court at the time it made its ruling, ordinarily limiting our review to the

 materials adequately brought to the attention of the district court by the parties.”

 Savant Homes, Inc. v. Collins, 809 F.3d 1133, 1138 (10th Cir. 2016) (quotations

 omitted); see also Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th Cir. 1998).

        We address below whether the district court correctly granted qualified

 immunity to the officers and conclude it did not because (1) a reasonable jury could

 find they used excessive force on Mr. Wilkins and (2) they violated clearly

 established Fourth Amendment law. Because the officers were not entitled to

 qualified immunity, we reverse summary judgment in their favor. As for the

 municipal liability claim, because a jury could find a constitutional violation by the

 officers, we also reverse summary judgment for the City and remand for further

 proceedings.




                                              8
Appellate Case: 21-5052     Document: 010110678927        Date Filed: 05/03/2022     Page: 9



                          A. Qualified Immunity for the Officers

    Legal Background

       a. Qualified immunity

       Section 1983 of Title 42 provides that a person acting under color of state law

 who “subjects, or causes to be subjected, any citizen of the United States . . . to the

 deprivation of any rights, privileges, or immunities secured by the Constitution and

 laws, shall be liable to the party injured.” 42 U.S.C. § 1983.

       “Persons sued under § 1983 in their individual capacity may invoke the

 defense of qualified immunity.” Duda v. Elder, 7 F.4th 899, 909 (10th Cir. 2021).

 Qualified immunity “protects government officials from liability for civil damages

 insofar as their conduct does not violate clearly established statutory or constitutional

 rights.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quotations omitted). When

 a defendant asserts qualified immunity in a summary judgment motion, the plaintiff

 must show that (1) a reasonable jury could find facts supporting a violation of a

 constitutional right and (2) the right was clearly established at the time of the

 violation. See id. at 232; Duda, 7 F.4th at 909.

       “A clearly established right is one that is sufficiently clear that every

 reasonable official would have understood that what he is doing violates that right.”

 Mullenix v. Luna, 577 U.S. 7, 11 (2015) (per curiam) (quotations omitted). “A

 Supreme Court or Tenth Circuit decision on point or the weight of authority from

 other courts can clearly establish a right.” A.N. ex rel. Ponder v. Syling, 928 F.3d

 1191, 1197 (10th Cir. 2019) (quotations omitted). “[A] case directly on point” is not

                                             9
Appellate Case: 21-5052     Document: 010110678927        Date Filed: 05/03/2022      Page: 10



  necessary if “existing precedent [has] placed the statutory or constitutional question

  beyond debate.” White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam) (quotations

  omitted).

        b. Excessive force under the Fourth Amendment

        “When a plaintiff alleges excessive force during an investigation or arrest, the

  federal right at issue is the Fourth Amendment right against unreasonable seizures.”

  Tolan v. Cotton, 572 U.S. 650, 656 (2014).5 In evaluating a claim of excessive force,

  courts consider “whether the officers’ actions are ‘objectively reasonable’ in light of

  the facts and circumstances confronting them.” Lombardo v. City of St. Louis, 141

  S. Ct. 2239, 2241 (2021) (per curiam) (quoting Graham v. Connor, 490 U.S. 386, 397

  (1989)). To assess objective reasonableness, we evaluate whether the totality of the

  circumstances justified the use of force, as “judged from the perspective of a

  reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”

  Graham, 490 U.S. at 396.

        In Graham v. Connor, the Supreme Court identified three non-exclusive

  factors to evaluate whether a use of force was excessive: (1) “the severity of the

  crime at issue,” (2) “whether the suspect poses an immediate threat to the safety of

  the officers or others,” and (3) “whether he is actively resisting arrest or attempting

  to evade arrest by flight.” Id.


        5
         The Fourth Amendment applies against state law enforcement officials as
  incorporated through the Due Process Clause of the Fourteenth Amendment. Mapp v.
  Ohio, 367 U.S. 643, 655 (1961).

                                             10
Appellate Case: 21-5052     Document: 010110678927        Date Filed: 05/03/2022     Page: 11



        Under the first factor, a minor offense supports only the use of minimal force.

  See Perea v. Baca, 817 F.3d 1198, 1203 (10th Cir. 2016). A misdemeanor committed

  in a “particularly harmless manner . . . reduces the level of force that [is] reasonable

  for [the officer] to use.” Casey v. City of Fed. Heights, 509 F.3d 1278, 1281 (10th

  Cir. 2007).

        The second factor “is undoubtedly the most important and fact intensive factor

  in determining the objective reasonableness of an officer’s use of force.” Pauly v.

  White, 874 F.3d 1197, 1215-16 (10th Cir. 2017) (quotations omitted). “We must look

  at whether the officers or others were in danger at the precise moment that they used

  force.” Emmett, 973 F.3d at 1136 (quotations and alterations omitted). “[A]n officer

  may use increased force when a suspect is armed, repeatedly ignores police

  commands, or makes hostile motions towards the officer or others.” Mglej v.

  Gardner, 974 F.3d 1151, 1168 (10th Cir. 2020) (quotations omitted).

        As to the third factor, we evaluate whether the suspect “attempt[ed] to flee or

  actively resist[ed] the arrest or search.” Harte v. Bd. of Comm’rs of Cnty. of

  Johnson, Kan., 864 F.3d 1154, 1191 (10th Cir. 2017). We consider any resistance

  during the suspect’s encounter with officers. See McCoy v. Meyers, 887 F.3d 1034,

  1051 (10th Cir. 2018) (evaluating whether the suspect engaged in “active resistance”

  after he had been handcuffed); Dixon v. Richer, 922 F.2d 1456, 1462-63 (10th Cir.

  1991) (analyzing suspect’s resistance during and following the officer’s frisk and

  noting suspect was not under arrest). We “have consistently concluded that a



                                             11
Appellate Case: 21-5052     Document: 010110678927        Date Filed: 05/03/2022     Page: 12



  suspect’s initial resistance does not justify the continuation of force once the

  resistance ceases.” McCoy, 887 F.3d at 1051 (collecting cases).

     Application

        Mr. Wilkins argues the officers used excessive force when they forced him to

  the ground and sprayed him with pepper spray.6 Addressing the two prongs of

  qualified immunity below, we conclude that the use of pepper spray violated Mr.

  Wilkins’s clearly established right to be free from the additional use of force after he

  was effectively subdued. The officers were not entitled to qualified immunity. We

  thus reverse summary judgment for the officers.

        a. Prong one - constitutional violation

        Under the Graham factors, even assuming the officers acted reasonably when

  they forced Mr. Wilkins to the ground, a reasonable jury could find that the officers’

  use of pepper spray was objectively unreasonable. Mr. Wilkins thus showed he

  suffered a constitutional violation. We address the Graham factors below.

               i. Severity of the crime

        Under the first factor—severity of the crime—only minimal force was

  warranted. The officers suspected Mr. Wilkins of committing the crime of actual

  physical control of a motor vehicle while intoxicated, a misdemeanor in Oklahoma.


        6
          We aggregate the officers’ conduct because they do not seek individualized
  analysis as to their liability and they “engaged in a group effort.” Est. of Booker v.
  Gomez, 745 F.3d 405, 422 (10th Cir. 2014); see also Weigel v. Broad, 544 F.3d 1143,
  1151-53 (10th Cir. 2008) (analyzing officers’ actions collectively when one officer
  applied force to individual’s back while the other officer returned to his car).

                                             12
Appellate Case: 21-5052     Document: 010110678927        Date Filed: 05/03/2022    Page: 13



  See Okla. Stat. tit. 47, § 11-902(C); Aplt. App., Vol. II at 326-27. “[W]e have held

  that the first Graham factor may weigh against the use of significant force if the

  crime at issue is a misdemeanor.” Lee v. Tucker, 904 F.3d 1145, 1149 (10th Cir.

  2018). This factor thus weighs against the use of anything more than minimal force.

               ii. Immediate threat

        The second factor weighs against the officers because Mr. Wilkins did not

  pose an immediate threat after the takedown. He was facedown on his stomach,

  handcuffs secured his arms, officers were on him, Officer Emberton held his legs,

  and he did not resist. Aplt. App., Vol. I at 102, 167; Aplt. App., Vol. II at 261, 338,

  340; Rangel BodyCam Footage, pt. 1 at 4:27. During the nearly 30 seconds

  preceding the pepper spray, Mr. Wilkins said “please, man,” “you’re breaking my f---

  ing wrists,” and “I’m not doing nothing to you.” Rangel BodyCam Footage, pt. 1 at

  4:08-4:35. He did not present an immediate threat when Officer Mortensen sprayed

  him with pepper spray. See Emmett, 973 F.3d at 1136 (after tackling suspect, officer

  “had effectively neutralized any safety concerns”); see also Vette v. K-9 Unit Deputy

  Sanders, 989 F.3d 1154, 1170 (10th Cir. 2021) (no immediate threat because suspect

  was under the officers’ control).

        Officer Mortensen testified that “[t]here was a possibility [Mr. Wilkins] could

  hurt [the officers] with a weapon” before he was fully searched. Aplt. App., Vol. I at

  146-47; see also id. at 167 (Officer Emberton testifying that there is a safety risk

  before an officer completes a search because “there could be a weapon” and Mr.

  Wilkins “was a risk . . . since he had not been fully searched”). Even so, it was not

                                             13
Appellate Case: 21-5052    Document: 010110678927       Date Filed: 05/03/2022      Page: 14



  reasonable to pepper spray Mr. Wilkins “solely on the basis of that suspicion.”

  Dixon, 922 F.2d at 1463. And nothing in the record shows the officers believed or

  had reason to believe that Mr. Wilkins had a weapon or even that they asked if he

  was armed. No gun was reported or seen, Mr. Wilkins was not suspected of

  committing a crime involving a weapon, his hands were handcuffed behind his back,

  and he did not threaten harm. Officer Mortensen’s detailed incident report,

  completed within hours of the incident, does not indicate that any officer believed

  Mr. Wilkins was armed. Aplt. App., Vol. I at 170.

        Our precedent confirms there was no immediate threat under the

  circumstances. In Davis v. Clifford, 825 F.3d 1131 (10th Cir. 2016), we concluded

  the suspect did not pose an immediate threat because there was “no evidence that

  [she] had access to a weapon or that she threatened harm to herself or others.” Id.

  at 1135. We said the second Graham factor showed the officers used excessive force

  by pulling the suspect through her broken car window after she refused to exit her

  vehicle following a traffic stop. Id. In Walker v. City of Orem, 451 F.3d 1139 (10th

  Cir. 2006), we determined the suspect did not pose an immediate threat because,

  though he held a small knife, he “made no threats[,] was not advancing on anyone,”

  and “had not affirmatively led anyone to believe that he had a firearm.” Id. at

  1159-60. We said that, based on the angle of the suspect’s hands and the lighting at

  the scene, the officer unreasonably believed that the suspect was pointing a gun at

  him. Id.



                                            14
Appellate Case: 21-5052    Document: 010110678927        Date Filed: 05/03/2022    Page: 15



        Even assuming the officers reasonably believed Mr. Wilkins was armed, they

  neutralized any immediate threat by taking him to the ground, gaining control over

  him, and preventing him from reaching a weapon. Indeed, Officer Emberton testified

  that officers take suspects to the ground “to prevent the individual from accessing a

  weapon of any sort.” Aplt. App., Vol. I at 167.7

               iii. Resistance and attempt to flee

        Under the third factor, no force was justified after the takedown based on

  resistance of attempt to flee. Mr. Wilkins was on the ground in a prone position,

  secured by three officers, and pleading with the officers to stop. Rangel BodyCam

  Footage, pt. 1 at 4:04-4:44.

        The officers contend Mr. Wilkins resisted while on the ground by “grabbing

  [Officer] Mortensen’s fingers and . . . attempting to stand.” Aplee. Br. at 6. But Mr.

  Wilkins stated he did not “grab any officer’s hand” or “resist the searching of his

  person.” Aplt. App., Vol. II at 285 ¶¶ 5, 6. The video does not contradict Mr.

  Wilkins’s statement. Indeed, in the seconds leading up to the officers’ use of pepper

  spray, the video does not even show Mr. Wilkins. Rangel BodyCam Footage, pt. 1 at

  4:38-4:44. We must credit his version of the events on summary judgment. See

  Emmett, 973 F.3d at 1135. “At trial, the factfinder will have to decide” whether Mr.


        7
           The officers’ expert said in his report that he had “reviewed cases where a
  subject handcuffed behind their back was able to grab a weapon and fatally shoot the
  officer.” Aplt. App., Vol. I at 228 ¶ 109. But the report cites no cases, nor does it
  provide any factual context. In particular, it does not address when three officers
  have effectively subdued a suspect.

                                            15
Appellate Case: 21-5052     Document: 010110678927         Date Filed: 05/03/2022    Page: 16



  Wilkins resisted, id., but at this stage, we view the facts in the light most favorable to

  Mr. Wilkins and draw all reasonable inferences in his favor, Rowell, 978 F.3d at

  1171. Mr. Wilkins was effectively subdued and not resisting when Officer

  Mortensen sprayed him. See Henderson v. Munn, 439 F.3d 497, 503 (8th Cir. 2006)

  (reasonable jury could decide suspect not resisting when pepper sprayed because he

  was handcuffed and face down on the ground even if he had previously resisted).

  The third Graham factor thus weighs against the officers’ use of force following the

  takedown.

                                         *    *    *   *

        In sum, the use of pepper spray was unreasonable. Mr. Wilkins was not

  resisting, was not a threat to officer safety, and was under the officers’ control. See

  Emmett, 973 F.3d at 1136-37.

        On summary judgment, the district court was required to accept Mr. Wilkins’s

  version of events so long as it was not “blatantly contradicted” by the video. See

  Scott, 550 U.S. at 380. Instead, the district court stated that pepper spray was

  reasonable due to Mr. Wilkins’s “continued movement and resistance,” Aplt. App.,

  Vol. II at 448-49, and that the “bodycam video appear[ed] to confirm the officers’

  testimony,” id. at 445 (emphasis added). But we have carefully viewed the video and

  conclude that it does not blatantly contradict Mr. Wilkins’s account. The district

  court erred by adopting the officers’ version of events. A reasonable jury could find

  that the use of pepper spray was unreasonable in violation of the Fourth Amendment.



                                              16
Appellate Case: 21-5052     Document: 010110678927        Date Filed: 05/03/2022    Page: 17



        b. Prong two - clearly established law

        The law clearly established that the use of pepper spray on Mr. Wilkins was

  unconstitutional.

               i. Legal background

        Two of our cases—Weigel v. Broad and Perea v. Baca—are analogous to this

  case. In both, we evaluated officers’ additional use of force after they had tackled

  suspects to the ground.

        In Weigel, we held that two officers used excessive force by applying pressure

  to a suspect’s back when he was facedown, handcuffed, and his legs were bound.

  544 F.3d at 1154-55. Officers encountered the suspect following a traffic accident.

  Id. at 1147. He appeared intoxicated and agreed to complete a field sobriety test. Id.

  at 1147-48. But the suspect instead walked across the interstate, so an officer tackled

  him to the ground. Id. at 1148. After the takedown, the suspect “fought vigorously,

  attempting repeatedly to take the [officers’] weapons and evade handcuffing.” Id. at

  1148. The suspect “continued to struggle” after the officers applied handcuffs. Id.

  A bystander bound the suspect’s legs, and an officer applied pressure to the suspect’s

  back. Id. We concluded force was excessive when the officer continued to apply

  pressure to the suspect’s back after he stopped struggling. Id. at 1153. We explained

  that the officers used force “even after it was readily apparent for a significant period

  of time (several minutes) that [the suspect] was fully restrained and posed no

  danger.” Id. at 1154.



                                             17
Appellate Case: 21-5052     Document: 010110678927         Date Filed: 05/03/2022      Page: 18



         In Perea, we held officers used excessive force by tasing a suspect “after he

  was effectively subdued and brought under the officers’ control.” 817 F.3d at 1204.

  Two officers had responded to calls that the suspect was on drugs and pacing in his

  yard. Id. at 1201. They saw the suspect commit a minor traffic violation on his

  bicycle. Id. at 1203. The officers tackled him to the ground and tried to detain him,

  but the suspect “struggled and thrashed while holding a crucifix.” Id. at 1201. One

  of the officers repeatedly tased him, and “[a]t some point before the taserings

  stopped, [the officers] were able to get [the suspect] on the ground on his stomach,

  with both officers on top of him, effectively subduing him.” Id. We explained that

  “[e]ven if [the suspect] initially posed a threat,” the justification for additional force

  “disappeared when [he] was under the officers’ control.” Id. at 1204. “[I]t is . . .

  clearly established that officers may not continue to use force against a suspect who

  is effectively subdued.” Id.

         Our more recent decisions reenforce that the law was clearly established when

  Mr. Wilkins was pepper sprayed.8 In Emmett, we held that an officer used excessive

  force by tasing a suspect shortly after tackling him to the ground and the suspect had

  ceased resisting. 973 F.3d at 1136-37. We said that as of 2013, the officer “was on



         8
          Although these cases were decided after February 5, 2017, both recognized
  the law was clearly established before that date. “This court has recognized that a
  case decided after the incident underlying a § 1983 action can state clearly
  established law when that case ruled that the relevant law was clearly established as
  of an earlier date preceding the events in the later § 1983 action.” Soza v. Demsich,
  13 F.4th 1094, 1100 n.3 (10th Cir. 2021).

                                              18
Appellate Case: 21-5052     Document: 010110678927       Date Filed: 05/03/2022      Page: 19



  notice that using a taser without providing an adequate warning against a

  misdemeanant who had ceased actively resisting was unconstitutional.” Id. at 1139.

  In McCoy, we said that as of 2011, it was “clear that the use of force on effectively

  subdued individuals violates the Fourth Amendment” and concluded that using force

  on a suspect who was handcuffed, zip-tied, and had ceased resisting was excessive.

  887 F.3d at 1051, 1052.

               ii. Analysis

        On February 5, 2017, a reasonable officer would have known that use of

  pepper spray on Mr. Wilkins when he was facedown, handcuffed, legs secured, and

  not resisting was unconstitutional. Our precedent clearly established that force

  against a subdued suspect who does not pose a threat violates the Fourth Amendment.

        Weigel and Perea both involved suspects who initially resisted but were

  subdued when officers used additional force. See Weigel, 544 F.3d at 1148 (suspect

  struggled with officers after tackled); Perea, 817 F.3d at 1203 (suspect resisted after

  tackled). Here, for over thirty seconds, Mr. Wilkins, like the suspect in Weigel, was

  on his stomach, his arms and legs secured, officers on him, and not resisting. See 544

  F.3d at 1152. A reasonable jury could conclude based on the record that Mr. Wilkins

  was subdued when the officers used pepper spray.

        The officers contend that no reasonable officer would have thought the use of

  pepper spray on a “suspect who continued to resist and prevent the search of his

  pockets would be unlawful.” Aplee. Br. at 26. But their argument presumes their

  version of the facts, not Mr. Wilkins’s, which we must accept at summary judgment.

                                             19
Appellate Case: 21-5052     Document: 010110678927         Date Filed: 05/03/2022     Page: 20



  See Scott, 550 U.S. at 380. Under the proper view of the facts, Mr. Wilkins did not

  resist after the officers forced him to the ground. Shooting pepper spray into his face

  violated clearly established law. We thus reverse summary judgment for the officers

  on Mr. Wilkins’s excessive force claim because they were not entitled to qualified

  immunity.

                                   B. Municipal Liability

         To state a municipal liability claim against the City, Mr. Wilkins must show

  (1) an official policy or custom, (2) causation, and (3) deliberate indifference. See

  Est. of Burgaz v. Bd. of Cnty. Comm’rs for Jefferson Cnty., Colo., --- F.4th ----, 2022

  WL 1112761, at *6 (10th Cir. Apr. 14, 2022). In his summary judgment briefing

  before the district court, Mr. Wilkins argued (1) the City failed to train its officers

  and (2) final City policymakers ratified their subordinates’ decisions. Aplt. App.,

  Vol. II at 281 (“[T]here is significant evidence establishing a shocking failure to train

  TPD officers with respect to the use of force” and “the City ratified the

  unconstitutional conduct by determining that the officers’ unconstitutional use of

  force was within policy.”).

         For Mr. Wilkins to succeed on either theory, he must make a threshold

  showing of an underlying constitutional violation by an individual officer. See

  Burgaz, 2022 WL 1112761, at *6 (under failure-to-train theory, individual officer

  must have committed a constitutional violation); Bryson v. City of Oklahoma City,

  627 F.3d 784, 790 (10th Cir. 2010) (under ratification theory, “a final decisionmaker



                                              20
Appellate Case: 21-5052     Document: 010110678927        Date Filed: 05/03/2022       Page: 21



  [must] ratif[y] an employee’s specific unconstitutional actions”).9 Because it found

  no constitutional violation by the individual officers, the district court granted

  summary judgment for the City on Mr. Wilkins’s municipal liability claim.

        The district court erred in granting summary judgment to the City on this

  ground because, as we have discussed, a reasonable jury could find that the officers

  violated the Fourth Amendment. We decline to address the remaining elements of

  Mr. Wilkins’s municipal liability claim. The district court did not do so. Neither

  does Mr. Wilkins on appeal. We remand for the district court revisit the municipal

  liability claim. See Rife v. Oklahoma Dep’t of Pub. Safety, 854 F.3d 637, 654 (10th

  Cir. 2017) (remanding for district court to evaluate municipal liability claim because

  a reasonable jury could find constitutional violation); Becker v. Bateman, 709 F.3d

  1019, 1027 (10th Cir. 2013) (same).

                                    III. CONCLUSION

        We reverse the district court’s grant of summary judgment and remand for

  further proceedings consistent with this opinion.




        9
          “In other types of Monell claims, such as those alleging an
  unconstitutional policy or custom, plaintiffs need not demonstrate an individual
  officer committed a constitutional violation. Instead, the combined acts or
  omissions of several employees acting under a governmental policy or custom
  may violate an individual’s constitutional rights.” Burgaz, 2022 WL 1112761, at
  *6 (quotations omitted). Mr. Wilkins does not advance this theory here.

                                             21